On Appellant's Motion for Rehearing.
The contract between the parties required appellee to drill a water well for appellant "to the bottom of the Carrizo Artesian water bearing sand and to a depth of approximately 1,100 feet, more or less," at the price of $3.75 per foot. Appellee's own testimony, undisputed, shows that the bottom of the described sand was reached within the prescribed 1,100 feet. By this process the performance of the contract, as to the depth of the well, was fully completed by appellee when he reached said depth.
For reasons not necessary to discuss here, however, appellee drilled the well to a depth of 1,469 feet, or 369 feet below the depth provided for in the contract. Appellee did not allege or prove any agreement concerning or fixing the amount he was to receive for drilling the additional 369 feet. He sued to recover upon the express contract, alleging that thereunder he drilled the well to the depth of the described sand, that this depth was reached at 1,400 feet, for which he sought to recover $5,250, or $3.75 per foot and for $1,000 extras incurred in drilling the well 69 feet below the depth required in the contract. He did not sue upon the quantum meruit. He recovered $3.75 per foot for the entire 1,469 feet or $5,508.75, with interest.
It is obvious from this statement that the case pleaded did not concur with the case proven. Appellee pleaded that he drilled the well to a depth of 1,400 feet in accordance with the contract, for which, under the terms of the latter, he earned $3.75 per foot, or $5,250. The testimony showed, however, that as to depth the well was completed, within the terms of the contract, at a depth of less than 1,100 feet, which warranted a recovery of only $4,125 by virtue of the contract. There was neither allegation nor proof of the reasonable value of appellee's services in drilling from the 1,100-foot level to the 1,400-foot level, and therefore there was no basis for recovery thereon. With reference to the remaining 69 feet appellee expressly alleged that his services in connection therewith were beyond and not contemplated in the contract, and yet he was permitted to recover therefor by virtue of the contract price of $3.75 per foot, applicable only to the first 1,100 feet of the well.
Appellant, a resident of another state, was not present during the drilling operations, and was not personally consulted concerning the drilling of the well below the 1,100-foot level fixed in the contract, or extending it below the Carrizo sand. In anticipation of appellant's absence it was provided in the contract that one Kean should "have the privilege of inspecting all casing to be used in" the well, and that "all casing or materials used in said well shall be approved by said Kean prior to its installation." Kean remained in the vicinity and was available for consultation until the 1,400-foot level was approached in the drilling, but not thereafter, Appellee claims that Kean authorized the extension of the well below the 1,400-foot level, and all the expense incurred in the operations, and that appellant was bound by his acts, which were obviously beyond the authority given him in the contract. It is undisputed that Kean left the vicinity, was not available for consultation, and was not consulted about the later operations, which were not contemplated or provided for in the contract, and, even if his authority to bind appellant could be extended beyond that expressed in the contract, it could not be invoked to warrant the operations below the 1,400-foot level, for he was not consulted and knew nothing of those operations. It is apparent from the record that those last operations, if not all those below the 1,100-foot level, were performed without the knowledge or consent of appellant or any one authorized to act for him; that they resulted from the desire of appellee and the agents of the Catarina Farms Company to experiment with the water strata in that vicinity. Testimony of the acts and instructions of these agents was improperly admitted, over timely objections of appellant.
Appellee obligated himself to drill the well to the required depth "as soon as possible" and with due diligence, but the evidence indicates that he did not comply with this obligation, and therefore breached the very contract he seeks to specifically enforce in this action. Appellant claims that he was damaged by this admitted breach, and the questions of delay and consequent injury to him should have been submitted to the jury under appropriate instructions and special issues.
We conclude upon rehearing that for the reasons discussed, as well perhaps as for other reasons not necessary to discuss, appellant is *Page 843 
entitled to another trial; wherefore his motion for rehearing is granted, and the judgment will be reversed, and the cause remanded.